           Case 5:17-cv-00808-XR Document 128 Filed 07/01/19 Page 1 of 1




                                                                                       FILED
                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS                              JUL 0 12019
                            SAN ANTONIO DIVISION
                                                                               CLERK. 1f. DISTRjT CLERK
                                                                              WESTER[IS7R/ThF TEXAS
BATES ENERGY OIL & GAS, LLC,                    §                             BY       \II\.I
     Plaintiff,                                 §
                                                §
v.                                              §
                                                §   CIVIL ACTION: SA:17-CV-00808-XR
COMPLETE OIL FIELD SERVICES                     §
LLC AND SAM TAYLOR,                             §
      Defendants.                               §


               ORDER GRANTING COUNTER-PLAINTIFF'S
 MOTIION TO STRIKE PLEADINGS OR DEFENSES OF COUNTER-DEFENDANTS
  BATES ENERGY, EQUITY LIAISON COMPANY, AND HOWARD RESOURCES


       Before the Court is Counter-Plaintiff Complete Oil Field Services, LLC's Motion to Strike

Pleadings or Defenses of Counter-Defendants Bates Energy, Equity Liaison Company, and

Howard Resources. The Court fmds merit in the Motion, and further fmds the Motion should be

granted.

       IT IS ORDERED that Counter-Plaintiff Complete Oil Field Services, LLC's Motion to

Strike Pleadings or Defenses   of Counter-Defendants Bates Energy, Equity Liaison Company, and

Howard Resources is GRANTED, and their pleadings and defenses are hereby stricken.
                    cocuk      t(z.4)

       Signedthislul"dayof                          ,2019.




                                             XAVIER RODRIGUEZ
                                             UNITED STATES DISTRICT JUDGE
